      Case 0:19-mj-06039-LSS Document 4 Entered on FLSD Docket 01/25/2019 Page 1 of 4
                                  UNITED STATES DISTRICT COURT
                                  SOUTH ERN DISTRICT OF FLO RIDA

                                A PPEA R A NC E BO N D :

                      CA SE N O .: 19-6039-SN O W
                                       Deft#
UN ITED STA TES O F A M ERICA
                   Plaintiff,                                           JA IL #
      ROGER JASON STONE JR.
                           D efendant,
                                   /

1,theundersigneddefendantand1orwe,theundersignedsureties,jointlyandseverallyacknowledgethatweandour
personalrepresentatives,jointlyandseverally,areboundtopaytheUnitedStatesofAmerica,thesum of
$ 250.000 PSB                                                     .
                                   STANDARD CO NDITIONS O F BO ND

Theconditionsofthisbond arethatthedefendant:
       1. Shallappearbefore thiscourtand atsuch otherplaces asthe defendantm ay be required to appear,in
accordance with any and al1orders and directions relating to the defendant's appearance in this case,including
appearanceforviolation ofa condition ofthe defendant'sreleaseasm ay be ordered ornotified by thiscourtorany
otherUnited States District Courtto which the defendantm ay be held to answer or the cause transferred. The
defendantistoabideby anyjudgmententered in such matterby surrendering to serve any sentenceimposedand
obeyinganyorderordirectioninconnectionwithsuchjudgment.Thisisacontinuingbond,includinganyproceeding
on appealorreview,which shallrem ain in fullforceand effectuntilsuch time asthecoul'
                                                                                   tshallorderotherwise.

        2. M ay not atany tim e,for any reason w hatever,leave the Southern Districtof Florida or otherD istrictto
which thecasemayberem oved ortransferred afterheorshehasappeared in such Districtpursuantto theconditions
ofthisbond,withoutfirstobtaining written perm ission from the court,exceptthata defendantordered removed or
transferred to anotherdistrictm ay travelto thatdistrictasrequired forcourtappearancesand trialpreparation upon
written noticetotheClerk ofthiscourtorthecourtto whichthecasehasbeen rem oved ortransferred.TheSouthern
DistrictofFlorida consistsofthefollowing counties:M onroe.M iam i-Dade,Broward,Palm Beach,M artin,St.
Lucie,lndian R iver,O keechobee,and H ighlands.

       3.M aynotchangehisorherpresentaddressasrecorded onthisbondwithoutpriorperm issionin writingfrom
the court.
        4.lsrequired to appearin courtata1ltim esasrequired bynotice given bythecourtoritsclerk to theaddress
onthisbondorin open courtortotheaddressaschanged by perm issionfrom thecourt.Thedefendantisrequiredto
ascertain from the Clerk ofCourtor defense counselthe tim e and place ofallscheduled proceedingson the case. ln
no eventm ay a defendantassum e thathis orhercasehasbeen dism issed unlessthe courthasentered an orderof
dism issal.
        5.Thedefendantmustcooperatewith law enforcementofticersin thecollection ofaDNA sampleifthe
collection isrequiredby 42 U .S.C.Section 14135a.

       6. Shallnotcom m itany actin violation ofstate orfederallaw s.
                 Case 0:19-mj-06039-LSS Document 4 Entered on FLSD Docket 01/25/2019 Page 2 of 4
                                                                         DEFENDANT: STONE
                                                                 CASE NUM BER: 19-6039-SNOW
                                                                            PA G E TW O

                                                    SPECIAL CONDITIONS OF BOND

Inaddition to compliancewith thepreviously stated conditionsofbond,thedefendantm ustcom ply with the special
conditionschecked below;
 W a. Surrenderal1passportsandtraveldoeuments,ifany,to thePretrialServicesOfficeand notobtain any travel
        documentsduringthependencyofthecase;
W                ReporttoPretrialServicesasfollows:(W asdirectedor            timesinpersonand         timesbytelephone;
       c. Submitto substance abusetesting and/ortreatm ent;
       d. Refrain from excessiveuse ofalcohol,orany useofanarcotic drugorothercontrolled substance,asdefined
                 in section 1O2 ofthe Controlled SubstancesAct(21U.S.C.j 802),withouta prescription bya licensed
          m edicalpractitioner;
       e. Participatein m entalhealth assessm entand/ortreatment;
       f. Participateand undergo a sex offense specific evaluation and treatm ent;
       g. M aintain oractively seek full-tim eem ployment;
       h. M aintainorbegin an educationalprogram ;
W . Avoida11contactwithvictimsoforwitnessestothecrimescharged,exceptthroughcounsel;
       i. Refrain from possessing afirearm ,destructivedevice orotherdangerousw eapons;
 '
             .
                 Noneofthesignatoriesm ay sell,pledge,m ortgage,hypothecate,encum ber,etc.,anyrealproperty theyown,
                 untilthebond isdischarged,orotherwisemodified by theCourt;
                 M ay notvisitcom m ercialtransportation establishm ent:airports,seaport/m arinas,com mercialbus term inals
                 train stations,etc.;
        m.Noaccesstotheinternetviaanytypeofconnectivitydevice(i.e.computers,pda'
                                                                               s,cellularphones,/v'
                                                                                                  #,and
                 follow instructionsasoutlined in the agreementwaiverprovided to you by PretrialServices;
                 HO M E CO NFINEM ENT PROGR AM The defendantshallparticipate in one ofthe following home
                 confinementprogram componentsandabidebya11therequirementsoftheprogram which( )willnotor
                 ( )willincludeelectronicmonitoringorotherlocation verification system,paid forby thedefendant
                 basedupon his/herabilitytopay ( )orpaidforbyPretrialServices( ).
                        Curfew:You arerestricted toyourresidenceeveryday from                   to          ,orasdirected
                        by the Court.
                        HomeDetention:Youarerestrictedtoyourresidenceatalltimesexceptfor:( )medicalneedsor
                        treatment,( )courtappearances, ( )attorneyvisitsorcourtorderedobligations,and( )other

        o. HALFW AY H OUSE PLACEM ENT The defendant shallreside at a halfway house or community
           correctionscenterand abideby al1therulesand regulationsoftheprogram .
                 Youarerestrictedtothehalfwayhouseata1ltimesexceptfor:( )employment;( )education;
                 ( )religiousservices;( )m edical,substanceabuse,ormentalhealth treatment;( )attorney visits;
                 ( )courtappearances;( )courtordered obligations; ( )reporting toPretrialServices;and
                 ( )other                                                                                    .
                 Maytraveltoandfrom: S D V & V D + ;                        ,andmustnotifyPretrialServicesoftravelplans
                 beforel
                       eavinganduponreturn.                      pbX j
                                                                     'N.E /e/Xz
                                                                              '
                                                                              z.
         q. Com ply w ith the follow ing additionalconditions ofbond:
     . -..


                   a           '
                               -        ,.
                                         c4            a             .                  ,            f.o         ,
                                                                                                                 # '
                                            .                .   .                  k       .
                                                                                            ,
                                        e       '            .                                                            .
                    '
                   ..%ee * ctws pzo                   Z s'
      Case 0:19-mj-06039-LSS Document 4 Entered on FLSD Docket 01/25/2019 Page 3 of 4

                                                       DEFEN DA N T :     ST O N E
                                               cAsE NUMBER: 19W 39-SNOW
                                                         PAW THREE
                   PENALTIES AND SANCTIONS APPLICABLE TO DEFENDANT

      Violation ofany oftheforegoingconditionsofreleasemayresultintheimm ediate issuance ofawarrantfor
thedefendant'sarrest,arevocationofrelease,anorderofdetention,asprovidedin 18U.S.C.j3148,forfeitureofany
bailposted,andaprosecution forcontemptasprovidedin 18U.S.C.j40l,which couldresultinapossibleterm of
im prisonm entora fine.
       Thecommission ofanyoffensewhileon pretrialreleasemayresultinan additionalsentenceuponconviction
for such offense to a term of im prisonment ofnotm ore than ten years,ifthe offense is a felony'
                                                                                               ,or a term of
imprisonm ent ofnotm orethan oneyear,iftheoffenseisam isdemeanor. Thissentenceshallbeconsecutiveto any
othersentenceand mustbeim posed in additionto the sentencereceived fortheoffenseitself.

        Title 18U.S.C.j 1503 makesitacriminaloffensepunishableby up to fiveyearsofimprisonmentanda
$250,000tinetointimidateorattemptto intimidateawitness,jurororoftlcerofthecourt;18U.S.C.jl5l0makes
ita criminaloffense punishable by up to 5ve years of imprisonm entand a $250,000 fine to obstructa crim inal
investigation;l8U.S.C.j 1512 makesitacriminaloffensepunishableby up to ten yearsofimprisonmentand a
$250,000 ;neto tamperwith a witness,victim orinformant;and l8 U.S.C.j l513 makesitacriminaloffense
punishablebyup to tenyearsofimprisonm entanda$250,000 finetoretaliateagainstawitness,victim orinformant,
orthreatento do so.
       ltisacriminaloffenseunder18U.S.C.j3146,ifafterhavingbeenreleased,thedefendantknowinglyfailsto
appearasrequiredbytheconditionsofrelease,orto surrenderforthe service ofsentencepursuantto a courtorder.
Ifthedefendantwasreleased in connection with achargeof,orwhile awaiting sentence,surrenderfortheserviceof
a sentence,orappealorcertiorariafterconviction for:

              anoffensepunishablebydeath,lifeimprisonm ent,orim prisonm entforaterm offifteenyearsorm ore
              thedefendantshallbefinednotmorethan $250,000orimprisonedfornotmorethan tenyears,orboth;
              an offensepunishablebyimprisonm entforaterm oftiveyearsorm ore,butlessthan fifteenyearssthe
       (2)    defendantshallbefined notm orethan $250,000 orim prisoned fornotm orethan tiveyears,orboth;
              anyotherfelony,thedefendantshallbefinednotmorethan $250,000 orim prisoned notm orethantwo
              years,orboth;
        (4)   am isdemeanor,thedefendantshallbetined notm ore that$100,000 orimprisoned notmore than one
              year,orboth.
       A term ofimprisonm entimposed forfailure to appearorsurrendershallbe consecutive to the sentence of
imprisonmentforany otheroffense. ln addition,a failureto appearmay resultin the forfeiture ofany bailposted,
which m eans thatthe defendantw illbe obligated to pay the fullam otmtofthe bond,w hich m ay be enforced by a11
applicablelawsoftheUnited States.
        Case 0:19-mj-06039-LSS Document 4 Entered on FLSD Docket 01/25/2019 Page 4 of 4
    +                                                D EFEND A N T :      STO N E
                                                 cAsE NIJMBER: 1W 039-SNOW
                                                           PAGV FOUR
                      PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Violation bythedefendantofany oftheforegoing conditionsofreleasewillresultin an imm ediateobligationbythe
surety orsuretiesto pay thefullam ountofthebond.Forfeitureofthebondforany breach ofoneormoreconditions
maybedeclaredbyajudicialofficerofanyUnitedStatesDistrictCourthavingcognizanceoftheaboveentitledmatter
atthetimeofsuchbreach,andifthebondisforfeitedandtheforfeitureisnotsetasideorremitted,judgmentmaybe
entereduponmotionin suchUnitedStatesDistrictCourtagainsteachsuretyjointlyandseverallyfortheamountof
thebond,togetherwithinterestandcosts,andexecutionmaybeissuedandpaymentsecuredasprovidedbytheFederal
RulesofCriminalProcedure and otherlawsoftheUnited States.

                                                SIG N AT UR ES
1havecarefully read and Iunderstand thisentireappearancebondconsisting offourpages,oritasbeen read to me,
and,ifnecessary,translated into my native language,and lknow that1am obligatedby 1aw tocomply with a1lofthe
termsofthisbond. Iprom iseto obey a11conditionsofthisbond,to appearin courtasrequired,andto surrenderfor
serviceofanysentenceim posed.lam awareofthepenaltiesand sanctionsoutlined in thisbond forviolationsofthe
term softhe bond.
lfIam an agentacting fororon behalfofacorporate surety,1furtherrepresentthatIam aduly authorized agentfor
thecom oratesurety and havefullpowerto executethisbond in theamountstated.
   (NOTE:Page5ofthisform M UST becompletedbeforethebondwillbeaccepted forfilinp)
                                               DEFEND A NT
Signedthis          dayof VW/J                       ,2019 atFt.Lauderdale,Florida. '
Signedandacknowledgedbeforeme:                         DEFENDANT:I 'gna r
w ITNEss:                                               r-x Qo u .
                                                                       . z2:              K- -c <,
                                                          city                      '     state

                                          CO RPORATE SURETY
Signed this         day of                        ,2019,at                                        ,Florida.
SURETY:                                                 AGEN-f:tsignature)
                                                        PRIN T N A M E:
        city                      state
                                          IND IVID UA L SU RETIES
Signed this dayof       ,lQ19 ,at-FTL         ,Florida. Signed this dayof           ,2019 at FTL ,Florida.
SURETY:IV gnature)                                      SURETY:(Vgnature)                   -       -
PRIN T N AM E:                                          PRIN T N A M E :
RELATIONSHIP TO                                         RELATION SHIP TO
DEFENDANT:                                              DEFENDANT:

          city                        state                                                        state

   SURETY (Signature)                                  SURETY (Signature)
 PRIN T N A M E:                                       PRINT N AM E:
 RELA TION SH IP;                                       RELATION SHIP
           CiT/STATE                                  City/STATE
                                          A PPR O VA L BY CO U R T

oate: l-4.
         6--/î
                                                        UN ITED STA TE S M A G ISTR ATE JUD G E
